2100 Highway 55 Medina, MN55340-9770 763-542-0500 office 763-542-0595 fax October 25, 2012 Mr. Lyn Shenk, Branch Chief BY EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Polaris Industries Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed February 27, 2012 File No. 01-11411 Dear Mr. Shenk: The purpose of this letter is to confirm our understanding, based on my phone conversation with your office on October 24, 2012, that the Securities and Exchange Commission has taken no exception to our request for additional time to respond to the comments identified in your letter dated October 19, 2012.As discussed, our response will be provided on or before November 26, 2012. Very truly yours, /s/ Beth A. Paulson Beth A. Paulson, Assistant General Counsel cc: Michael W. Malone Stacy L. Bogart Amy C. Seidel
